                        Case 1:19-cr-00529-PAE Document 35
                                                        36 Filed 10/05/20
                                                                 10/06/20 Page 1 of 1




                                          KOEHLER             &     ISAACS LLP
                                                       ATTORNEYS AT LAW
                                                   61BROADWAY, 25TH FLOOR
       RICHARD J. KOEHLER                                                                                       OF COUNSEL
       STEVEN ISAACS                                   NEW YORK, NY 10006
                                                                                                          RAYMOND J. AAB
         ________                             Tel: (917) 551-1300 Fax: (917) 551-0030
                                                                                                            JESSICA SALLES
                                                        www.koehler-isaacs.com
       JEANNETTE BALDASARRE                                                                                BARRY WASHOR
       A.JAMES BELL
       LIAM L. CASTRO
       RENA C. DAWSON                                                                                 WRITER’S DIRECT DIAL
       CYNTHIA DEVASIA                                                                                        (917) 551-1317
       GABRIEL GREENBERG
       TALIA HAYNES
       DAVID KIRSCH
       MERCEDES M. MALDONADO
       FELICIA PINTO
       ANDREW ROWE
       JULIE PEARLMAN SCHATZ
       ANN SCHNEIDER
       STEPHANIE SWINTON
       PETER C. TROXLER
       HOWARD G. WIEN


                                                                                 October 5, 2020

                 Hon. Paul A. Engelmayer
                 40 Foley Square
                 New York, New York 10007
                 United States District Court
                 Southern District of New York

                                                Re: United States v. Kelly Rivas 19-cr-529-(PAE)
                 Dear Judge Engelmayer,

                          I am the attorney for Kelly Rivas and the purpose of this letter is to again request
                 an adjournment of Ms. Rivas’ upcoming sentencing hearing that is scheduled for October
                 20th at 11 a.m. Counsel has been unable to review the final sentencing documents with
                 Ms. Rivas in preparation of her sentencing due to the ongoing COVID-19 pandemic.

                         We are therefore requesting a 30-day adjournment of Ms. Rivas’s sentencing
                 hearing with no objection from the Government. Know also that I consulted with Ms.
                 Rivas regarding this request and she continues to believe that her interests are best served
                 if we have the additional time to prepare for sentencing. Should the Court grant this
                 request, counsel is requesting that the hearing be adjourned to the week of November
                 16th.

                         Thank you in advance for any and all consideration of this request. We will await
                 further instructions from the Court on this matter.

GRANTED. Sentencing is adjourned to
November 18, 2020 at 10:30 a.m. The Court requests                  Respectfully
                                                                       p       y Submitted,,
that the Government serve its sentencing submission
no later than October 29, 2020. The Clerk of Court is               By: _____________________
                                                                        ____________________
requested to terminate the motion at Dkt. No. 35.                     A. James Bell, Esq.
            SO ORDERED.

                                 
                            __________________________________
                                  PAUL A. ENGELMAYER
